835 F.2d 878
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Howard P. MORRIS, Plaintiff-Appellant,v.Dr. BARTON et al., Defendants-Appellees.
No. 87-5609.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1987.

1
Before BOYCE MARTIN, Jr. and RALPH B. GUY, Circuit Judges, and EDWARD H. JOHNSTONE, District Judge.*

ORDER

2
Plaintiff appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff alleged that defendants denied him medical care and subjected him to a prison inmate attack in violation of the eighth amendment.


4
Upon consideration, we affirm the district court's judgment dated May 5, 1987 for reasons stated therein.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Edward H. Johnstone, Chief U.S. District Judge for the Western District of Kentucky, sitting by designation